Citation Nr: 0634326	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  03-11 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This appeal was certified to the Board by the RO on April 19, 
2006.  On May 19, 2006, additional evidence pertinent to the 
appeal, including statements from two of the veteran's health 
care providers, was received at the Board from the appellant 
without a waiver of initial consideration of the additional 
evidence by the agency of original jurisdiction (AOJ).

On September 14, 2006, pursuant to 38 C.F.R. § 20.1304(b), 
pertaining to the Board's consideration of additional 
pertinent evidence submitted by an appellant within 90 days 
of the mailing to him by the AOJ of notice that his appeal 
was certified to the Board, and in accordance with Board 
Chairman's Memorandum 01-05-09, the Board sent a letter to 
the appellant at his address of record notifying him that he 
had a right to waive AOJ consideration of the additional 
evidence which he had submitted in May 2006 and to request 
that the Board decide his appeal without first remanding his 
case to the AOJ for initial consideration of the new 
evidence. The Board's letter informed the appellant that, if 
he did not contact the Board within 45 days of the date of 
the Board's letter to him concerning the subject of the 
letter, the Board would assume he did not wish for the Board 
decide his appeal without first remanding his case to the AOJ 
for initial consideration of the new evidence and, in that 
event, the Board would remand his appeal to the AOJ for 
review.  No response has been received by the Board from the 
appellant or from the appellant's representative to the 
Board's letter to the appellant dated September 14, 200.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should re-adjudicate the 
veteran's claim in appellate status based 
on all of the evidence of record, 
including the evidence received at the 
Board from the appellant on May 19, 2006.  
If the decision remains adverse to the 
veteran, he and his representative should 
be provided with an appropriate 
supplemental statement of the case.  The 
veteran and his representative should be 
afforded an opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


